Exhibit 99.1 Press Release Axway Inc. Merges with Tumbleweed Communications as Parent Company, Sopra Group, Completes Acquisition of Tumbleweed Shares PARIS, France – September 4, 2008 – Following Tumbleweed shareholder and regulatory approvals, SopraGroup (Euronext Paris: SOP) and Tumbleweed Communications Corp. (Nasdaq: TMWD) today completed a merger in which Sopra Group, via its subsidiary Axway, acquired Tumbleweed. Tumbleweed’s operations will be combined with those of Axway. Together, Axway and Tumbleweed will offer integrated collaborative business solutions to more than 11,000 customers globally. Pursuant to the merger agreement, each outstanding share of Tumbleweed stock was converted into the right to receive $2.70 in cash. Tumbleweed's common stock will cease to trade on the Nasdaq national market at the close of business today and will be delisted. This merger is in line with Axway’s and Tumbleweed’s global development strategy. The complementary geographic positioning of the two companies creates an experienced provider capable of serving the needs of the largest multinational corporations in the B2B, SOA, security and collaborative services domains. Sopra Group funded the transaction through its existing lines of credit. Given the complementary nature of Axway’s and Tumbleweed’s businesses, Sopra Group expects to recognize synergies through both revenue growth and cost savings.In 2009, the combined entity of Axway and Tumbleweed expects to generate revenue of approximately €230 million with an operating margin between
